Citation Nr: 1024390	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law 
Judge in January 2010.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
PTSD. 

2.  The Veteran did not appeal that decision and it became 
final one year later.  

3.  Evidence received since the RO's May 2006 decision 
relates to an unestablished fact that is necessary to 
substantiate the claim.  

4.  The Veteran has presented competent evidence of a current 
diagnosis of PTSD based on a verified in-service stressor.  




CONCLUSIONS OF LAW

1.  The May 2006 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  The evidence received subsequent to the May 2006 rating 
decision is new and material and the requirements to reopen 
the claim for PTSD have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 3.159 (2009).  

3.  PTSD was incurred during service, and service connection 
for such a disability is thus warranted.  38 U.S.C.A. §§ 
101(24), 106, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran seeks to reopen a claim for entitlement to 
service connection for PTSD.  In a May 2006 rating decision, 
with notification to the Veteran that same month, service 
connection was denied for PTSD.  As he did not file a timely 
notice of disagreement regarding this determination, it 
became final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable laws and regulations, a claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  If 
the claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sough to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In the present case, when service connection for PTSD was 
denied in May 2006, the RO concluded that the Veteran's in-
service stressor was not verified and that there was 
insufficient medical evidence to confirm a link between his 
current symptoms and an in-service stressor.

The evidence of record at the time of the May 2006 decision 
included the Veteran's service treatment and personnel 
records, VA outpatient treatment records, a PTSD 
questionnaire, and a VA examination.  The Veteran was 
diagnosed with PTSD in May 2005. 

Since the RO's decision became final, the Veteran submitted a 
statement that he was stationed on the U.S.S. Lexington.  He 
asserted that in October 1989 he witnessed a plane crash into 
the Lexington and was ordered to put bodies into a 
refrigerator.  He also asserted that his friend, Burnett 
Kilgore, died in the accident.  Since the May 2006 decision, 
ship reports have been obtained, he has submitted news 
stories detailing the crash, and he had a VA hearing with the 
undersigned Veteran's Law Judge.  

In this case, one of the bases for the RO's was that the 
evidence did not verify the Veteran's in-service stressor.  
The Board concludes that his various statements detailing the 
in-service stressor is not only new evidence, but is also 
material to the claim.  As a result, this claim will be 
reopened.  

II. Service Connection for PTSD

Service connection may be awarded for a current disability 
arising from a disease or injury incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  In addition, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred in or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).  

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.314(f) (2009).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2009); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
lay testimony or written statement is accepted as conclusive 
evidence of the stressors' occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory,"-i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2009); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements. Id.  

Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. 
West, 12 Vet. App. 1, 6 (1998) (wherein the court stated, 
"If the [appellant] engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors").  

If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.  In the present case, the Veteran's DD-214 is 
negative for award of the Combat Infantryman's Badge, Purple 
Heart Medal, or similar award indicative of participation of 
combat, and he does not claim combat participation; thus 
there must be credible supporting evidence of record that the 
alleged stressor actually occurred in order to warrant 
service connection.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

As an initial matter, the Board notes the Veteran has 
presented various diagnoses of PTSD.  He has received 
extensive VA outpatient treatment for substance abuse and 
various psychiatric symptoms since 2004, and has been 
diagnosed with PTSD on several occasions.  In a June 2006 VA 
examination, the examiner reviewed the claim file and 
diagnosed PTSD.  

In a November 2004 examination, a VA social worker diagnosed 
PTSD "chronic, non-combat type" based on the reported in-
service stressors.  Overall, VA medical treatment evidence 
suggests a diagnosis of PTSD is warranted, and thus a current 
diagnosis of PTSD is accepted by the Board.  

Next, the Board must consider whether the Veteran has 
presented evidence of an in-service stressor event subject to 
verification.  In his January 2010 VA hearing, he recounted a 
plane crashing into the vessel he was stationed aboard, the 
U.S.S. Lexington, in October 1989.  He reported that he 
witnessed the plane crash, that he had to move bodies down to 
the refrigerator, and that his friend was among the deceased.  

He described those stressors in a January 2005 PTSD 
questionnaire.  He again described the stressors in detail in 
a statement to the VA dated August 2007.  Further, he 
described the stressors to various VA doctors from 2004.  
After reviewing the file, the Board determines that his 
account of his stressors has been detailed and consistent.  

In support of his claim, the Veteran has submitted news 
articles describing the plane crash and the death of his 
friend.  His mother also testified the change in behavior of 
the Veteran after he left service.  

Review of the evidence of record confirms several aspects of 
the Veteran's allegations.  His service personnel records 
confirm his statements that he was aboard the U.S.S. 
Lexington in October 1989.  Additionally, the command history 
of the U.S.S. Lexington included a description of an October 
1989 plane crash with casualties.  Further, the news articles 
verify the death of the Veteran's friend during the plane 
crash.  

Based on this evidence, the Board finds the Veteran's alleged 
stressors to be verified by sufficient collaborating 
evidence.  According to the U.S. Court of Appeals for 
Veterans Claims (Court), the veteran need not submit evidence 
of personal participation in stressful events; he or she need 
only submit, or point the VA to, "independent evidence of 
the occurrence of a stressful event, [which] . . . implies 
his personal exposure."  Pentecost v. Principi, 16 Vet. App. 
124, 128-29 (2002).  

In the present case, such a burden has been met.  In light of 
the Court's Pentecost holding, and recognizing the benefit of 
the doubt, the Board finds his October 1989 in-service 
stressor to be confirmed by the record.  

As noted above, the Veteran has been diagnosed with PTSD, 
based on his reported in-service stressors, by competent 
medical experts.  Therefore, in light of 38 U.S.C.A. § 5107, 
service connection for PTSD is warranted.  

Finally, with respect to the Veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 51026 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102; 3.156(a), 3.159, 3.326 (2009).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  


ORDER

The Veteran having submitted new and material evidence, his 
application to reopen the claim for service connection for 
PTSD is granted.  

Service connection for PTSD is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


